Citation Nr: 0940275	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-34 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than January 26, 
2005 for the award of non-service connected pension.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from December 
1947 to May 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  That determination granted entitlement to 
nonservice connected pension and assigned an effective date 
of January 26, 2005.  The Veteran disagreed with the 
effective date assigned and this appeal ensued.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In March 1962, the Veteran was granted pension benefits 
effective from February 1961.  In March 2000, the RO 
terminated pension benefits, and in February 2001 benefits 
were reinstated to September 1998.  

2.  In June 2001, the Veteran requested that his pension 
benefits be reinstated, and in May 2002, the RO disallowed 
his claim.  He was informed of this by letter in May 2002 and 
he did not timely appeal.  

3.  On January 26, 2005, the Veteran requested his claim for 
pension be reopened, and the claim was granted effective from 
the date of his claim.  

4.  The record does not demonstrate that since May 2002 and 
prior to January 26, 2005, the Veteran submitted a claim, 
formal or informal, indicating unemployability due to 
disability, or that the Veteran was so incapacitated as to 
render him unable to file a claim for non-service-connected 
pension prior to January 26, 2005.   



CONCLUSION OF LAW

The criteria for an effective date earlier than January 26, 
2005 for the grant of a non-service-connected pension have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R.  §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App.  
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Because the application of the law to the undisputed facts is 
dispositive of this appeal, VA has no duty to notify or 
assist the appellant with respect to this claim. See Mason v. 
Principi, 16 Vet. App. 129 (2002).  Never-the-less it is 
noted that the Veteran was sent a letter by the RO in August 
2007 which satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App.  473 (2006).  Further, the Board finds that all 
necessary development has been accomplished; and, therefore, 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, no additional assistance could result in an 
earlier effective date.  Significantly, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim

Earlier Effective Date for Non-service Connected Pension

Non-service-connected pension benefits are payable to a 
Veteran who served for 90 days or more during a period of war  
and who is permanently and totally disabled due to non-
service-connected disabilities that are not the result of his  
or her own willful misconduct.  See 38 U.S.C.A. § 1521 (West 
2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) 
and cases cited therein. 

Effective dates

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009). 

The effective date for pension claims received on or after  
October 1, 1984, is the date of receipt of the claim, unless,  
within one year from the date on which the Veteran became  
permanently and totally disabled, the Veteran files a claim  
for a retroactive award and establishes that a physical or  
mental disability, which was not the result of the Veteran's  
own willful misconduct, was so incapacitating that it  
prevented him or her from filing a disability pension claim  
for at least the first 30 days immediately following the date  
on which the Veteran became permanently and totally disabled.  
See 38 C.F.R. § 3.400(b)(1)(ii)(A)-(B) (2008).  Extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  See 
38 C.F.R. § 3.400(b)(1)(ii)(B) (2009). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2009).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2009); see also Servello v. Derwinski, 3 Vet. App.  
196, 198-200 (1992).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2009).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.  § 3.102 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The RO has assigned an effective date of January 26, 2005 for 
entitlement to a non-service-connected pension, based on the 
Veteran's filing of his pension claim on that date.  The 
Veteran seeks an earlier effective date.  He has argued that 
he closed his business in 1998 and has worked part time since 
then.  (See, statement of March 2005).  He states that he 
started receiving benefits from the Social Security 
Administration (SSA) in February 2001 and that this is the 
only income he has had since he turned over his business.  
(See statement of April 2001).  In essence then he is 
claiming that the effective date should be in 2001, when he 
began receiving benefits from SSA or in the alternative that 
the effective date should be in 1998 when he only worked part 
time.  

Based upon a complete review of the evidence of record, and 
for reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of January 
26, 2005, is the earliest effective date assignable for the 
non- service-connected pension.  

As has been discussed, the assignment of an effective date 
for a pension is essentially governed by the date of filing 
with VA of a claim therefor.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).  The Board's initial inquiry 
thus is whether a claim for entitlement to a non-service-
connected pension was filed after the last final denial in 
May 2002 and before January 26, 2005.   The Board has 
carefully reviewed the record and can identify no 
communication from the Veteran since May 2002 which may be 
considered to be a claim of entitlement to a non-service-
connected pension prior to the date the claim was received on 
January 26, 2005.  [See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  And the Veteran himself has not 
contended that he filed a claim of entitlement to a non-
service-connected pension prior to that time.  Neither has 
the Veteran contended that he was incapable of effectively 
pursuing a non-service-connected pension claim due to 
incapacitation under 38 C.F.R. § 3.400(b)(1)(ii)(B).  In any 
event that assertion would have no merit since the competent 
medical evidence of record does not demonstrate that the 
Veteran was so incapacitated, physically or mentally, that he 
was unable to pursue a pension claim before January 26, 2005.

The record does not show that the Veteran became permanently 
and totally disabled prior to January 2005.  For example, he 
stated in his claim that his business would be closing and 
that he would retire on April 1, 2005.  He reported wages for 
2004 to be $6,000.00 and for January to April 2005 to be 
$2,000.  He also reported receiving $468.00 a month from SSA.  
He noted in a May 2005 statement that he had no income from 
wages from January 2005.  Additionally, in August 2005, he 
submitted two lay statements indicating that he had not 
worked since January 2005.  

VA outpatient treatment record of January 2005 shows that the 
Veteran reported missing some appointments in 2004 because he 
was doing some work since he had started a termite business 
since he lost his pension.  He was given a renewed 
prescription for his seizure medicine.  

Thus the evidence shows that the Veteran was working until 
January 2005 and there is no evidence in the file for 
treatment for the Veteran's nonservice connected disabilities 
(convulsive disorder; primary open angle glaucoma; bilateral 
pes planus; and defective hearing) within a year of his claim 
with the exception of being seen by VA to renew a 
prescription for his seizures in on January 21, 2004 and 
having a VA eye consultation in July 2004 for a glaucoma 
evaluation.  Accordingly, the Board finds the competent 
medical evidence of record does not demonstrate that the 
Veteran was rendered so incapacitated that he was unable to 
pursue a claim for VA pension benefits prior to January 26, 
2005.  

The Board also notes the Veteran's argument that the VA 
should honor the effective date established by the Social 
Security Administration for his entitlement to receive Social 
Security disability benefits.  However, VA is not bound by 
findings of entitlement to disability and/or unemployability 
made by other agencies, including SSA.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  As discussed above, 
the absence of a formal or informal claim until January 26, 
2005 and the lack of competent medical evidence demonstrating 
the Veteran's incapacitation preclude the assignment of an 
earlier effective date.

Additionally, the Veteran appears to be raising an argument 
couched in equity, in that he contends he was rendered 
totally and permanently disabled as a result of non service-
connected disabilities before he filed his pension claim, 
because he only worked part time and that in fairness he 
should be compensated therefor.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App.  416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski,  2 Vet. App. 429, 432-33 
(1992), citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).

In conclusion, for the reasons and bases set forth above, the 
Board finds that the effective date for the grant of a non-
service-connected pension is no earlier than the currently 
assigned date.  The benefit sought on appeal, entitlement to 
an earlier effective date, is accordingly denied.


ORDER

An effective date earlier than January 26, 2005 for the award 
of non-service connected pension is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


